 

Exhibit 10.1

 

AMERICAN EAGLE OUTFITTERS, INC.

2017 STOCK AWARD AND INCENTIVE PLAN

 

 

 

Page

1.

Purpose

2

2.

Definitions

2

3.

Administration

4

4.

Stock Subject to Plan

4

5.

Eligibility; Per-Person Award Limitations

5

6.

Specific Terms of Awards

6

7.

Performance Awards, Including Annual Incentive Awards

9

8.

Certain Provisions Applicable To Awards

11

9.

Change in Control

12

10.

Additional Award Forfeiture Provisions

15

11.

General Provisions

16

 

 

 

--------------------------------------------------------------------------------

 

AMERICAN EAGLE OUTFITTERS, INC.

2017 STOCK AWARD AND INCENTIVE PLAN

1. Purpose. The purpose of this 2017 Stock Award and Incentive Plan (the “Plan”)
is to aid American Eagle Outfitters, Inc., a Delaware corporation (together with
its successors and assigns, the “Company”), in attracting, retaining, motivating
and rewarding employees, consultants, and non-employee directors of the Company
or its subsidiaries or affiliates, to provide for equitable and competitive
compensation opportunities, to recognize individual contributions and reward
achievement of Company goals, and to promote the creation of long-term value for
stockholders by closely aligning the interests of Participants with those of
stockholders. The Plan authorizes stock-based and cash-based incentives for
Participants.

2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

(a) “Annual Incentive Award” means a type of Performance Award granted to a
Participant under Section 7 representing a conditional right to receive cash,
Stock or other Awards or payments, as determined by the Committee, based on
performance in a performance period of one fiscal year or a portion thereof.

(b) “Annual Limit” means the maximum aggregate number of Shares or the maximum
aggregate amount of any Award not denominated in Shares, as applicable and as
set forth in Section 5(b).

(c) “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit,
Stock granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, Performance Award or Annual Incentive Award, together with
any related right or interest, granted to a Participant under the Plan.

(d) “Beneficiary” means the personal representative, executor or administrator
of the Participant’s estate, provided that, if and to the extent authorized by
the Committee, a Participant may be permitted to designate a Beneficiary, in
which case the “Beneficiary” instead will be the person, persons, trust or
trusts (if any are then surviving) which have been designated by the Participant
in his or her most recent written and duly filed beneficiary designation to
receive the benefits specified under the Participant’s Award upon such
Participant’s death.

(e) “Board” means the Company’s Board of Directors.

(f) “Bonus Stock” means an Award of Stock granted as a bonus under Section 6(f).

(g) “Cause” shall have the meaning defined in an Award document or, except as
provided in an Award document, as defined in any employment agreement or
severance agreement, plan or policy with respect to the Participant and the
Company or a subsidiary or affiliate of the Company then in effect or, if not
defined in an Award document and no such agreement, plan or policy is then in
effect, “Cause” shall mean (i) the Participant’s willful and continued failure
substantially to perform the duties of his or her position after notice and
opportunity to cure; (ii) any willful act or omission by the Participant
constituting dishonesty, fraud or other malfeasance, which in any such case is
demonstrably injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates; (iii) an act that constitutes
misconduct resulting in a restatement of the Company’s financial statements due
to material non-compliance with any financial reporting requirement within the
meaning of Section 304 of The Sarbanes-Oxley Act of 2002; or (iv) a plea of
guilty or no contest or a felony conviction in a court of law under the laws of
the United States or any state thereof or any other jurisdiction in which the
Company or a subsidiary or affiliate of the Company conducts business which
materially impairs the value of the Participant’s Service to the Company or any
of its subsidiaries or affiliates; provided, however, that for purposes of this
definition, no act or failure to act shall be deemed “willful” unless effected
by the Participant not in good faith and without a reasonable belief that such
action or failure to act was in or not opposed to the Company’s best interests,
and no act or failure to act shall be deemed “willful” if it results from any
incapacity of the Participant due to physical or mental illness.

(h) “Change in Control” and related terms have the meanings specified in
Section 9.

(i) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation thereunder shall include any successor
provisions and regulations, and reference to regulations includes any applicable
guidance or pronouncement of the Department of the Treasury and Internal Revenue
Service.

(j) “Committee” means the Compensation Committee of the Board, the composition
and governance of which is established in the Committee’s Charter as approved
from time to time by the Board and subject to the listing requirements of the
New York Stock Exchange or any other stock exchange or automated quotation
system on which the Stock may then be listed or quoted (the “Listing
Requirements”), and other corporate governance documents of the Company. No
action of the Committee shall be void or deemed to be without authority due to
the failure of any member, at the time the action was taken, to meet any
qualification standard set forth in the Committee Charter or this Plan. The full
Board may perform any function of the Committee hereunder except to the extent
limited under the Listing Requirements, in which case as used in this Plan the
term “Committee” shall refer to the Board.

(k) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 11(j).

 

 

2

--------------------------------------------------------------------------------

 

(l) “Disability” means, except as otherwise defined in an Award document, that
the Participant is by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months receiving income replacement
benefits for a period of not less than 3 months under an accident or health plan
of the Company.

(m) “Dividend Equivalent” means a right, granted under this Plan, to receive
cash, Stock, other Awards or other property equal in value to all or a specified
portion of the dividends paid with respect to a specified number of shares of
Stock. Dividend Equivalents shall not be permitted on Options and SARs. An
adjustment referenced in Section 11(c) shall not be considered a “Dividend
Equivalent.”

(n) “Effective Date” means the effective date specified in Section 11(p).

(o) “Eligible Person” has the meaning specified in Section 5.

(p) “Employee” means any person treated as an employee (including an officer of
the Company or member of the Board who also is treated as an employee) in the
records of the Company or any subsidiary or affiliate of the Company, and with
respect to any Incentive Stock Option granted to such person, who is an employee
for purposes of Code Section 422; provided, however, that neither Service as a
member of the Board nor payment of a director’s fee shall be sufficient to
constitute employment for purposes of the Plan. The term “Employee” shall not
include a person hired as an independent contractor, leased employee,
consultant, or such other person not on the payroll of the Company or any
subsidiary or affiliate of the Company. The Company will determine in good faith
and in its sole discretion whether a person has become or ceased to be an
Employee, and the effective dates of such person’s employment and termination of
employment.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.

(r) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under procedures
established by the Committee. Unless otherwise determined by the Committee, the
Fair Market Value of Stock shall be the closing sale price per share of Stock
reported on a consolidated basis for securities listed on the principal stock
exchange or market on which Stock is traded on the day as of which such value is
being determined or, if there is no sale on that day, then on the last previous
day on which a sale was reported; provided however, that Fair Market Value
relating to the exercise price or base price of any Non-409A Option or SAR shall
conform to requirements so as to exempt them from Code Section 409A.

(s) “409A Awards” means Awards that constitute a deferral of compensation under
Code Section 409A and regulations thereunder. “Non-409A Awards” means Awards
other than 409A Awards. Although the Committee retains authority under the Plan
to grant Options, SARs and Restricted Stock on terms that will qualify those
Awards as 409A Awards, Options, SARs, and Restricted Stock are intended to be
Non-409A Awards unless otherwise expressly specified by the Committee.

(t) “Incentive Stock Option” or “ISO” means any Option designated as an
incentive stock option within the meaning of Code Section 422 and qualifying
thereunder.

(u) “Option” means a right, granted under this Plan, to purchase Stock.

(v) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).

(w) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

(x) “Performance Award” means a conditional right, granted to a Participant
under Sections 6(i) and 7, to receive cash, Stock or other Awards or payments.

(y) “Preexisting Plans” means each of the following Company plans: the 2005
Stock Award and Incentive Plan, as amended, and the 2014 Stock Award and
Incentive Plan, as amended.

(z) “Restricted Stock” means Stock granted under this Plan which is subject to
certain restrictions and to a risk of forfeiture.

(aa) “Restricted Stock Unit” or “RSU” means a right, granted under this Plan, to
receive Stock or other Awards or a combination thereof at the end of a specified
restricted period.

(bb) “Retirement” means, in the case of an Employee, a termination of Service
(other than by death, Disability or for Cause) at or after his or her having
achieved a combination of years of age and years of employment by the Company or
any affiliate

 

 

3

--------------------------------------------------------------------------------

 

which equal or exceed 70 years, or such other combination of age and years of
Service as may be fixed from time to time by the Committee. With respect to a
non-employee director, “Retirement” means termination of Service on the Board
with the consent of the remaining Directors. Consultants are not eligible for
Retirement under the Plan.

(cc) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

(dd) “Service” means a Participant’s work with the Company or a subsidiary or an
affiliate of the Company, either as an Employee or consultant or as a
non-Employee director. For purposes of determining when payment of a 409A Award
should be made, a Participant will be considered to have terminated or separated
from Service in accordance with Code Section 409A and the guidance promulgated
thereunder.

(ee) “Stock” means the Company’s Common Stock, par value $0.01 per share, and
any other equity securities of the Company that may be substituted or
resubstituted for Stock pursuant to Section 11(c).

(ff) “Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c).

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral or restricted period relating to Awards shall lapse or terminate, the
acceleration of any such dates, the expiration date of any Award, whether, to
what extent, and under what circumstances an Award may be settled, or the
exercise price of an Award may be paid, in cash, Stock, other Awards, or other
property, and other terms and conditions of, and all other matters relating to,
Awards; to prescribe documents evidencing or setting terms of Awards (such Award
documents need not be identical for each Participant), amendments thereto, and
rules and regulations for the administration of the Plan and amendments thereto;
to construe and interpret the Plan and Award documents and correct defects,
supply omissions or reconcile inconsistencies therein; and to make all other
decisions and determinations as the Committee may deem necessary or advisable
for the administration of the Plan. Decisions of the Committee with respect to
the administration and interpretation of the Plan shall be final, conclusive,
and binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 11(b) and other persons claiming rights
from or through a Participant, and stockholders. The foregoing notwithstanding,
the Board may perform the functions of the Committee for purposes of granting
Awards under the Plan to non-employee directors.

(b) Manner of Exercise of Committee Authority. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may act through subcommittees, including for purposes of perfecting exemptions
under Rule 16b-3 or qualifying Awards under Code Section 162(m) as
performance-based compensation, in which case the subcommittee shall be subject
to and have authority under the charter applicable to the Committee, and the
acts of the subcommittee shall be deemed to be acts of the Committee hereunder,
provided that any such subcommittee intended to qualify Awards under Code
Section 162(m) shall be made up solely of two or more outside directors within
the meaning of Treasury Reg. 1.162-27(e)(3). The Committee may delegate to
officers or managers of the Company or any subsidiary, affiliate, or committees
thereof, the authority, subject to such terms as the Committee shall determine,
to perform such functions, including administrative functions, as the Committee
may determine, to the extent (i) that such delegation will not result in the
loss of an exemption under Rule 16b-3(d) for Awards granted to Participants
subject to Section 16 of the Exchange Act in respect of the Company and will not
cause Awards intended to qualify as “performance-based compensation” under Code
Section 162(m) to fail to so qualify, and (ii) permitted under Section 157 and
other applicable provisions of the Delaware General Corporation Law. As such,
the aforementioned delegation does not permit officers or managers of the
Company to make, cancel or suspend Awards to Covered Employees or to members of
the Board.

(c) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or Employee of the Company or
a subsidiary or affiliate of the Company, the Company’s independent registered
public accounting firm, consultants or any other agents assisting in the
administration of the Plan. Members of the Committee, any person acting pursuant
to authority delegated by the Committee, and any officer or Employee of the
Company or a subsidiary or affiliate of the Company acting at the direction or
on behalf of the Committee or a delegatee shall not be personally liable for any
action or determination taken or made in good faith with respect to the Plan,
and shall, to the extent permitted by law, be fully indemnified and protected by
the Company with respect to any such action or determination.

4. Stock Subject To Plan.

(a) Subject to adjustment as provided in Section 11(c), a total of 11,200,000
shares of Stock shall be authorized for grant under the Plan less one share of
Stock for every one share of Stock that was subject to an award granted after
January 28, 2017 under the Preexisting Plans. Any shares that are subject to
Awards shall be counted against this limit as one share for every one share
granted. After the Effective Date no awards may be granted under any Preexisting
Plan.

 

4

--------------------------------------------------------------------------------

 

 

(b) If (i) any shares subject to an Award are forfeited, an Award expires or an
Award is settled for cash (in whole or in part), or shares subject to an Award
are tendered by the Participant or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award other than an Option or a Stock
Appreciation Right or (ii) after January 28, 2017, any shares subject to an
award under the Preexisting Plans are forfeited, or an award under the
Preexisting Plans expires or is settled for cash (in whole or in part) or shares
subject to an award under the Preexisting Plans are tendered by the participant
or withheld by the Company to satisfy any tax withholding obligation with
respect to an award other than an option or a stock appreciation right, the
shares subject to such Award or award under the Preexisting Plans shall, to the
extent of such forfeiture, expiration, cash settlement, or tendering or
withholding for taxes, again be available for Awards under the Plan on a
one-for-one basis. Notwithstanding anything to the contrary contained herein,
the following shares shall not be added to the shares authorized for grant under
paragraph (a) of this Section: (i) shares tendered by the Participant or
withheld by the Company in payment of the purchase price of an Option or after
January 28, 2017 an option granted under the Preexisting Plans, (ii) shares
tendered by the Participant or withheld by the Company to satisfy any tax
withholding obligation with respect to an Option or a Stock Appreciation Right
or after January 28, 2017 an option or a stock appreciation right granted under
the Preexisting Plans, or (iii) shares subject to a Stock Appreciation Right or
after January 28, 2017 a stock appreciation right granted under the Preexisting
Plans that are not issued in connection with its stock settlement on exercise
thereof and (iv) shares reacquired by the Company on the open market or
otherwise using cash proceeds from the exercise of Options or after January 28,
2017 options granted under the Preexisting Plans.

(c) Substitute Awards as provided in Section 8(a) shall not reduce the shares
authorized for grant under the Plan or the applicable limitations for grant to a
Participant under Section 5(b), nor shall shares subject to a substitute award
again be available for Awards under the Plan to the extent of any forfeiture,
expiration or cash settlement as provided in paragraph (b) above. Additionally,
in the event that a company acquired by the Company or any subsidiary or
affiliate of the Company or with which the Company or any subsidiary or
affiliate of the Company combines has shares available under a pre-existing plan
approved by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the shares authorized for grant under
the Plan; provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees, consultants, or directors preexisting to
such acquisition or combination.

(d) The total number of shares with respect to which ISOs may be granted shall
not exceed five million shares.

5. Eligibility; Per-Person Award Limitations.

(a) Eligibility. Awards may be granted under the Plan only to Eligible Persons.
For purposes of the Plan, an “Eligible Person” means an Employee of the Company
or any subsidiary or affiliate of the Company, a consultant who provides
significant services to the Company or any subsidiary or affiliate of the
Company, a non-employee director of the Company or a subsidiary or affiliate of
the Company, and any person who has been offered employment by the Company or a
subsidiary or affiliate of the Company, provided that such prospective employee
may not receive any payment or exercise any right relating to an Award until
such person has commenced employment with the Company or a subsidiary or
affiliate of the Company. An Employee on leave of absence may be considered as
still in the employ of the Company or a subsidiary or affiliate of the Company
for purposes of eligibility for participation in the Plan. For purposes of the
Plan, a joint venture in which the Company or a subsidiary of the Company has a
substantial direct or indirect equity investment shall be deemed an affiliate,
if so determined by the Committee. Holders of awards granted by a company or
business acquired by the Company or a subsidiary or affiliate of the Company, or
with which the Company or a subsidiary or affiliate combines, are eligible for
grants of substitute awards as provided in Section 8(a) granted in assumption of
or in substitution for such outstanding awards previously granted under such
other plans in connection with such acquisition or combination transaction.

(b) Per-Person Award Limitations. In each calendar year during any part of which
the Plan is in effect, an Eligible Person may be granted Awards intended to
qualify as “performance-based compensation” under Code Section 162(m) up to his
or her Annual Limit. Subject to adjustments as provided herein, the following
Annual Limits shall apply to grants of such Awards under the Plan:

 

(i)

Options and SARs: The maximum aggregate number of shares which may be subject to
(i) one or more Awards of Options, (ii) one more Awards of Stock Appreciation
Rights, or (iii) any combination of Awards of Options and Stock Appreciation
Rights shall be 3,000,000 shares, except that such Annual Limit shall be
multiplied by 2 for such Awards of Options and Stock Appreciation Rights granted
to a Participant during the first calendar year in which the Participant
commences employment with the Company or a subsidiary or affiliate of the
Company.

 

(ii)

Restricted Stock, Restricted Stock Units, Bonus Stock and Awards in Lieu of
Obligations, Other Stock-Based Awards, and Performance Awards Denominated in
Stock: The maximum aggregate number of shares which may be subject to

 

 

5

--------------------------------------------------------------------------------

 

(i) one or more Awards of Restricted Stock, (ii) one or more Awards of
Restricted Stock Units, (iii) one or more Awards of Bonus Stock and Awards in
lieu of obligations, (iv) Other Stock-Based Awards, (v) Performance Awards
settled in shares, and (vi) any combination thereof, shall be 1,500,000 shares,
except that such Annual Limit shall be multiplied by 2 for such Awards granted
to a Participant during the first calendar year in which the Participant
commences employment with the Company or a subsidiary or affiliate of the
Company.

 

(iii)

Cash-Based Awards: The maximum aggregate amount of any Award not valued in
shares, including any cash-based Award or Annual Incentive Award not valued in
shares, under this Plan shall be (i) $7,000,000 for each calendar year under an
Annual Incentive Award and (ii) $10,000,000 for each calendar year under any and
all Performance Awards granted to a Participant that have a vesting or
performance period of greater than one year, except that such Annual Limit shall
be multiplied by 2 for such Awards granted to a Participant during the first
calendar year in which the Participant commences employment with the Company or
a subsidiary or affiliate of the Company.

(c) Limit on Awards to Non-Employee Directors. Notwithstanding any other
provision of the Plan to the contrary, the maximum number of Shares subject to
Awards granted during a single fiscal year to any non-employee director, taken
together with any cash fees paid to such non-employee director during the fiscal
year in respect of such director’s service as a member of the Board during such
year (including service as a member or chair of any committees of the Board),
shall not exceed $750,000 in total value (calculating the value of any such
Awards based on the grant date fair value of such Awards for financial reporting
purposes). The Committee may make exceptions to this limit for a non-executive
chair of the Board or, in extraordinary circumstances, for other individual
non-employee directors, as the Committee may determine in its discretion,
provided that the non-employee director receiving such additional compensation
may not participate in the decision to award such compensation.

6. Specific Terms Of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Sections 11(e) and
11(k)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of Service by the
Participant and terms permitting a Participant to make elections relating to his
or her Award. The Committee shall retain full power and discretion with respect
to any term or condition of an Award that is not mandatory under the Plan,
subject to Section 11(k). The Committee shall require the payment of lawful
consideration for an Award to the extent necessary to satisfy the requirements
of the Delaware General Corporation Law, and may otherwise require payment of
consideration for an Award except as limited by the Plan.

(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:

 

(i)

Exercise Price. The exercise price per share of Stock purchasable under an
Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option.
Notwithstanding the foregoing, any substitute award granted in assumption of or
in substitution for an outstanding award granted by a company or business
acquired by the Company or a subsidiary or affiliate of the Company, or with
which the Company or a subsidiary or affiliate of the Company combines may be
granted with an exercise price per share of Stock other than as required above,
provided that such substitute award is granted in a manner consistent with Code
Section 409A or, in the case of Incentive Stock Options, Code Section 422.

 

(ii)

Option Term; Time and Method of Exercise. The Committee shall determine the term
of each Option, provided that in no event shall the term of any Option exceed a
period of ten years from the date of grant. The Committee shall determine the
time or times at which or the circumstances under which an Option may be
exercised in whole or in part (including based on achievement of performance
goals and/or future Service requirements), the methods by which such exercise
price may be paid or deemed to be paid and the form of such payment (subject to
Sections 11(k) and 11(l)), including, without limitation, cash, Stock (including
by withholding Stock deliverable upon exercise), other Awards or awards granted
under other plans of the Company or any subsidiary or affiliate of the Company,
or other property (including through broker-assisted “cashless exercise”
arrangements, to the extent permitted by applicable law), and the methods by or
forms in which Stock will be delivered or deemed to be delivered in satisfaction
of Options to Participants (including, in the case of 409A Awards, deferred
delivery of shares subject to the Option, as mandated by the Committee, with
such deferred shares subject to any vesting, forfeiture or other terms as the
Committee may specify). Notwithstanding the foregoing, the Committee may provide
that if on the last day of the Option term, the Fair Market Value of a share of
Common Stock exceeds the exercise price by a specified amount, the Participant
has not exercised the Option and the Option has not expired, the Option shall be
deemed to have been exercised by the Participant on such day with payment made
by withholding shares otherwise issuable in connection with the exercise of the
Option. In such event, the Company shall deliver to the Participant the number
of shares for which the Option was deemed exercised, less the number of shares
required to be withheld for the payment of the total purchase price and required
withholding taxes. Notwithstanding the foregoing, in the event that on the last
business day of the term of an Option (other than an ISO) (i) the exercise of
the Option is prohibited by applicable law or (ii) shares of Stock may not be
purchased or sold by certain employees or directors of the Company due to the
“black-out period” of a Company policy

 

6

--------------------------------------------------------------------------------

 

or a “lock-up” agreement undertaken in connection with an issuance of securities
by the Company, the term of the Option shall be extended for a period of thirty
(30) days following the end of the legal prohibition, black-out period or
lock-up agreement.

 

(iii)

ISOs. The terms of any ISO granted under the Plan shall comply in all respects
with the provisions of Code Section 422. As such, ISOs may be granted only to
Employees. ISOs may not be granted to any Employee that would permit the
aggregate Fair Market Value (determined on the date of grant) of the Stock with
respect to which ISOs are exercisable for the first time by such Employee during
any calendar year to exceed $100,000. Any excess shall be deemed to be a
non-statutory Option. if Stock acquired upon exercise of an ISO is disposed of
by an Employee before the expiration of either two (2) years from the date of
grant of such ISO or one year from the transfer of Stock to such Employee
pursuant to the exercise of such ISO, or in any other disqualifying disposition
within the meaning of Code Section 422, such Employee shall notify the Committee
in writing of the date and terms of such disposition and shall cooperate with
the Committee with respect to any tax withholding required or resulting from
such disqualifying dispositions.

(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

 

(i)

Right to Payment. An SAR shall confer on the Participant to whom it is granted a
right to receive, upon exercise thereof, the excess of (A) the Fair Market Value
of one share of Stock on the date of exercise over (B) the grant price of the
SAR as determined by the Committee. The grant price of an SAR shall not be less
than the Fair Market Value of a share of Stock on the grant date of such SAR;
provided, however, that the grant price of an SAR that is granted subsequent to
the related Option may be less than Fair Market Value on the grant date if it is
equal to the exercise price of the related Option so long as such subsequently
granted SAR does not cause a Non-409A Award to become subject to Code
Section 409A or cause a 409A Award to violate Code Section 409A. Notwithstanding
the foregoing, any substitute award granted in assumption of or in substitution
for an outstanding award granted by a company or business acquired by the
Company or a subsidiary or affiliate of the Company, or with which the Company
or a subsidiary or affiliate of the Company combines may be granted with a grant
price per share of Stock other than as required above, provided that such
substitute award is granted in a manner consistent with Code Section 409A.

 

(ii)

Other Terms. The Committee shall determine the term of each SAR, provided that
in no event shall the term of an SAR exceed a period of ten years from the date
of grant. The Committee shall determine at the date of grant or thereafter, the
time or times at which and the circumstances under which a SAR may be exercised
in whole or in part (including based on achievement of performance goals and/or
future Service requirements), the method of exercise, method of settlement, form
of consideration payable in settlement, method by or forms in which Stock will
be delivered or deemed to be delivered to Participants, whether or not a SAR
shall be free-standing or in tandem or combination with any other Award, and
whether or not the SAR will be a 409A Award or Non-409A Award. The Committee may
require that an outstanding Option be exchanged for an SAR exercisable for Stock
having vesting, expiration, and other terms substantially the same as the
Option, so long as such exchange will not result in additional accounting
expense to the Company. Notwithstanding the foregoing, the Committee may provide
that if on the last day of the term of a Stock Appreciation Right the Fair
Market Value of one Share exceeds the grant price per Share of the Stock
Appreciation Right, the Participant has not exercised the Stock Appreciation
Right or the tandem Option (if applicable), and neither the Stock Appreciation
Right nor the Option has expired, the Stock Appreciation Right shall be deemed
to have been exercised by the Participant on such day. In such event, the
Company shall make payment to the Participant in accordance with this Section,
reduced by the number of shares (or cash) required for withholding taxes.
Notwithstanding the foregoing, in the event that on the last business day of the
term of an SAR (i) the exercise of the SAR is prohibited by applicable law or
(ii) shares of Stock may not be purchased or sold by certain employees or
directors of the Company due to the “black-out period” of a Company policy or a
“lock-up” agreement undertaken in connection with an issuance of securities by
the Company, the term of the SAR shall be extended for a period of thirty
(30) days following the end of the legal prohibition, black-out period or
lock-up agreement.

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

 

(i)

Grant and Restrictions. Restricted Stock shall be subject to such restrictions
on transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse separately or in combination
at such times, under such circumstances (including based on achievement of
performance goals and/or future Service requirements), in such installments or
otherwise and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Except to the extent restricted under the terms
of the Plan and any Award document relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
stockholder, including the right to vote the Restricted Stock and the right to
receive dividends thereon.

 

7

--------------------------------------------------------------------------------

 

 

 

(ii)

Forfeiture. Except as otherwise determined by the Committee, upon termination of
Service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited and reacquired by the
Company; provided that the Committee may provide, by rule or regulation or in
any Award document, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Stock will lapse in whole or in
part, including in the event of terminations resulting from specified causes.

 

(iii)

Certificates for Stock. Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee shall determine. If certificates representing
Restricted Stock are registered in the name of the Participant, the Committee
may require that such certificates bear an appropriate legend referring to the
terms, conditions and restrictions applicable to such Restricted Stock, that the
Company retain physical possession of the certificates, and that the Participant
deliver a stock power to the Company, endorsed in blank, relating to the
Restricted Stock.

 

(iv)

Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in RSUs, other Awards or other investment vehicles, subject to
such terms as the Committee shall determine or permit a Participant to elect.

(e) Restricted Stock Units. The Committee is authorized to grant RSUs to
Participants, subject to the following terms and conditions:

 

(i)

Award and Restrictions. Unless otherwise specified by the Committee, issuance of
Stock will occur upon expiration of the restricted period specified for an Award
of RSUs by the Committee (or, if permitted by the Committee, as elected by the
Participant). In addition, RSUs shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse at the expiration of the
restricted period or at earlier specified times (including based on achievement
of performance goals and/or future Service requirements), separately or in
combination, in installments or otherwise, and under such other circumstances as
the Committee may determine at the date of grant or thereafter. RSUs may be
satisfied by delivery of Stock, other Awards, or a combination thereof, as
determined by the Committee at the date of grant or thereafter.

 

(ii)

Forfeiture. Except as otherwise determined by the Committee, upon termination of
Service during the applicable restricted period or portion thereof to which
forfeiture conditions apply (as provided in the Award document evidencing the
RSU), all RSUs that are at that time subject to such forfeiture conditions shall
be forfeited; provided that the Committee may provide, by rule or regulation or
in any Award document, or may determine in any individual case, that
restrictions or forfeiture conditions relating to RSUs will lapse in whole or in
part, including in the event of terminations resulting from specified causes.

(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of
obligations of the Company or a subsidiary or affiliate of the Company to pay
cash or deliver other property under the Plan or under other plans or
compensatory arrangements, subject to such terms as shall be determined by the
Committee.

(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant in connection with the grant of an Award (other
than Options or SARs).

(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units of the Company. The Committee shall determine
the terms and conditions of such Awards. Stock delivered pursuant to an Award in
the nature of a purchase right granted under this Section 6(h) shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, cash, Stock, other Awards, notes,
or other property, as the Committee shall determine. Cash awards, as an element
of or supplement to any other Award under the Plan, may also be granted pursuant
to this Section 6(h).

(i) Performance Awards. Performance Awards, denominated in cash or in Stock or
other Awards, may be granted by the Committee in accordance with Section 7.

 

8

--------------------------------------------------------------------------------

 

 

7. Performance Awards, Including Annual Incentive Awards.

(a) Performance Awards Generally. Performance Awards, including Annual Incentive
Awards, may be denominated as a cash amount, number of shares of Stock, or
specified number of other Awards (or a combination) which may be earned upon
achievement or satisfaction of performance conditions specified by the
Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria (including, for the
avoidance of doubt, the business criteria outlined in Section 7(b)(ii) for
Performance Awards that are not intended to qualify as “performance-based
compensation” under Code Section 162(m)), and other measures of performance as
it may deem appropriate in establishing any performance conditions, and may
exercise its discretion to reduce or increase the amounts payable under any
Award subject to performance conditions, except as limited under Sections 7(b)
and 7(c) in the case of a Performance Award intended to qualify as
“performance-based compensation” under Code Section 162(m). Effective for tax
years after 2017, the qualified performance-based compensation exception of Code
Section 162(m)’s tax deduction limitation was repealed; provided, however, that
notwithstanding such repeal, the performance-based compensation under Code
Section 162(m) is subject to a transition rule for remuneration that is payable
pursuant to a written binding contract that was in effect on November 2, 2017
and is not materially modified thereafter.  For the avoidance of doubt, it is
the intent of the Committee to preserve the performance-based compensation
exception that is or may be available for Awards payable under this Plan to the
maximum extent permitted by law.  Dividend Equivalents distributed in connection
with Performance Awards shall be subject to restrictions and a risk of
forfeiture to the same extent as the underlying Award with respect to which such
Stock or other property has been distributed.

(b) Performance Awards Granted to Covered Employees. If the Committee determines
that a Performance Award to be granted to an Eligible Person who is designated
by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a pre-established performance goal and other terms set forth in
this Section 7(b).

 

(i)

Performance Goal Generally. The performance goal for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 7(b). The performance goal shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder, including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

 

(ii)

Business Criteria. One or more of the following business criteria shall be used
by the Committee in establishing performance goals for such Performance Awards:

 

(a)

Earnings or profitability measures (which include (i) net income, (ii) operating
income, (iii) income (loss) per common share from continuing operations, either
basic or fully diluted; (iv) net income (loss) per common share, either basic or
fully diluted; (v) earnings before interest, taxes, depreciation, and
amortization; (vi) earnings before interest and taxes, (vii) any pre-established
derivative of revenue (gross, operating, or net), (viii) pre-tax operating
income, (ix) inventory turnover or inventory shrinkage, (x) sales growth and
volumes, (xi) percentage increase in total net revenue or comparable store
sales, and (xii) economic profit or value created);

 

(b)

Expense and efficiency measures (which include (i) gross margins, cost of goods
sold, mark-ups or mark-downs; (ii) operating margins, (iii) selling, general and
administrative (S,G&A) expense; and (iv) other pre-established operating
expenses);

 

(c)

Return measures (which include (i) total stockholder return, (ii) stock price,
(iii) return on assets, (iv) return on investment, (v) return on capital, and
(vi) return on equity);

 

(e)

Cash flow measures (which include (i) cash flow, (ii) free cash flow, (iii) cash
flow return on investment, and (iv) net cash provided by operations);

 

(f)

Achievement of balance sheet, income statement, or cash-flow statement
objectives;

 

(g)

Strategic or operational business criteria, consisting of one or more objectives
based on meeting specified market penetration, geographic expansion or new
concept development goals; cost targets; customer satisfaction; employee
satisfaction; human resources goals, including staffing, training and
development and succession planning; supervision of litigation and information
technology; and goals relating to acquisitions or divestitures of subsidiaries,
affiliates or joint ventures;

 

(h)

Any of items (a) through (g) above with respect to any subsidiary, affiliate,
business unit or business group of the Company whether or not such information
is included in the Company’s annual report to stockholders, proxy statement or
notice of annual meeting of stockholders;

 

(i)

Any of items (a) through (h) above with respect to a performance period whether
or not such information is included in the Company’s annual report to
stockholders, proxy statement or notice of annual meetings of stockholders;

 

9

--------------------------------------------------------------------------------

 

 

 

(j)

Any of items (a) through (h) above excluding any expense for performance based
cash or equity compensation, including without limitation, amounts payable under
this Plan or the Preexisting Plans or any similar plan; and

With respect to per share items above, other terminology may be used for “income
(loss) per common share” (such as “basic earnings per share,” “earnings per
common share,” “diluted earnings per share,” or “earnings per common
share-assuming dilution”) as contemplated by Statement of Financial Accounting
Standards No. 128.

Notwithstanding the foregoing, with respect to Covered Employees, the business
criteria described above must be approved by the shareholders of the Company
prior to the payment of any Award. Applicable business criteria may be different
for different Participants, as determined in the discretion of the Committee.

The targeted level or levels of performance with respect to such business
criteria may be established at such levels and in such terms as the Committee
may determine, in its discretion, including in absolute terms, as a goal
relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies.

The Committee shall specify how any performance objectives shall be adjusted to
the extent necessary to prevent dilution or enlargement of any award as a result
of extraordinary events or circumstances, as determined by the Committee,
including with respect to the positive or negative effects of extraordinary,
unusual, infrequently occurring or non-recurring items; changes in applicable
laws, regulations, or accounting principles; currency fluctuations; discontinued
operations; non-cash items, such as amortization, depreciation, or reserves;
asset impairment; any recapitalization, restructuring, reorganization, merger,
acquisition, divestiture, consolidation, spin-off, split-up, combination,
liquidation, dissolution, sale of assets, or other similar corporation
transaction and any integration or transaction costs related to any such
transactions; or any other adjustments as may be approved by the Committee in
writing in the first ninety days of the performance period; provided, however,
that no such adjustment will be made if the effect of such adjustment would
cause an award to fail to qualify as performance-based compensation within the
meaning of Code Section 162(m). The Committee may not use any discretion to
modify award results except as permitted under Code Section 162(m).

 

(iii)

Performance Period; Timing for Establishing Performance Goals. Achievement of
performance goals in respect of such Performance Awards shall be measured over a
performance period of up to one year or more than one year, as specified by the
Committee. A performance goal shall be established not later than the earlier of
(A) 90 days after the beginning of any performance period applicable to such
Performance Award or (B) the time 25% of such performance period has elapsed.

 

(iv)

Performance Award Pool. The Committee may establish a Performance Award pool,
which shall be an unfunded pool, for purposes of measuring performance of the
Company in connection with Performance Awards. The amount of such Performance
Award pool shall be based upon the achievement of a performance goal or goals
based on one or more of the business criteria set forth in Section 7(b)(ii)
during the given performance period, as specified by the Committee in accordance
with Section 7(b)(iii). The Committee may specify the amount of the Performance
Award pool as a percentage of any of such business criteria, a percentage
thereof in excess of a threshold amount, or as another amount which need not
bear a strictly mathematical relationship to such business criteria. In all
cases, however, the portion of the Performance Award pool potentially payable to
each Covered Employee shall be pre-established by the Committee, subject to the
limitation set forth in Section 5.

 

(v)

Settlement of Performance Awards; Other Terms. Settlement of Performance Awards
shall be in cash, Stock, other Awards or other property, in the discretion of
the Committee. The Committee may, in its discretion, increase or reduce the
amount of a settlement otherwise to be made in connection with such Performance
Awards, but may not exercise discretion to increase any such amount payable to a
Covered Employee in respect of a Performance Award subject to this Section 7(b).
Any settlement which changes the form of payment from that originally specified
shall be implemented in a manner such that the Performance Award and other
related Awards do not, solely for that reason, fail to qualify as
“performance-based compensation” for purposes of Code Section 162(m). The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
Participant or other event (including a Change in Control) prior to the end of a
performance period or settlement of such Performance Awards.

(c) Annual Incentive Awards Granted to Designated Covered Employees. The
Committee may grant an Annual Incentive Award to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee. Such Annual
Incentive Award will be intended to qualify as “performance-based compensation”
for purposes of Code Section 162(m), and its grant, exercise and/or settlement
shall be contingent upon achievement of pre-established performance goals and
other terms set forth in this Section 7(c).

 

10

--------------------------------------------------------------------------------

 

 

 

(i)

Grant of Annual Incentive Awards. Not later than the earlier of 90 days after
the beginning of any performance period applicable to such Annual Incentive
Award or the time 25% of such performance period has elapsed, the Committee
shall determine the Covered Employees who will potentially receive Annual
Incentive Awards, and the amount(s) potentially payable thereunder, for that
performance period. The amount(s) potentially payable shall be based upon the
achievement of a performance goal or goals based on one or more of the business
criteria set forth in Section 7(b)(ii) in the given performance period, as
specified by the Committee. The Committee may designate an annual incentive
award pool as the means by which Annual Incentive Awards will be measured, which
pool shall conform to the provisions of Section 7(b)(iv). In such case, the
portion of the Annual Incentive Award pool potentially payable to each Covered
Employee shall be pre-established by the Committee. In all cases, the maximum
Annual Incentive Award of any Participant shall be subject to the limitation set
forth in Section 5.

 

(ii)

Payout of Annual Incentive Awards. After the end of each performance period, the
Committee shall determine the amount, if any, of the Annual Incentive Award for
that performance period payable to each Participant. The Committee may, in its
discretion, determine that the amount payable to any Participant as a final
Annual Incentive Award shall be reduced from the amount of his or her potential
Annual Incentive Award, including a determination to make no final Award
whatsoever, but may not exercise discretion to increase any such amount. The
Committee shall specify the circumstances in which an Annual Incentive Award
shall be paid or forfeited in the event of termination of employment by the
Participant or other event prior to the end of a performance period or
settlement of such Annual Incentive Award.

(d) Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards and Annual Incentive Awards, the level of actual achievement
of the specified performance goals relating to Performance Awards and Annual
Incentive Awards, and the amount of any final Performance Award and Annual
Incentive Award shall be recorded in writing in the case of Performance Awards
intended to qualify under Section 162(m). Specifically, the Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m), prior to settlement of each such Award granted to a Covered
Employee, that the performance objective relating to the Performance Award and
other material terms of the Award upon which settlement of the Award was
conditioned have been satisfied.

8. Certain Provisions Applicable To Awards.

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any subsidiary or
affiliate of the Company, or any business entity to be acquired by the Company
or a subsidiary or affiliate of the Company or with which the Company or a
subsidiary of affiliate of the Company combines, or any other right of a
Participant to receive payment from the Company or any subsidiary or affiliate
of the Company; provided, however, that (i) a 409A Award may not be granted in
tandem with a Non-409A Award and (ii) such Awards are subject to the
prohibitions in the second and third sentences of Section 11(e) with respect to
Options and SARs. Awards granted in addition to or in tandem with other Awards
or awards may be granted either as of the same time as or a different time from
the grant of such other Awards or awards.

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Sections 6(b)(ii), 6(c)(ii) and 8 or elsewhere in the Plan.

(c) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan (including Sections 11(k) and (l)) and any applicable Award document,
payments to be made by the Company or a subsidiary or affiliate of the Company
upon the exercise of an Option or other Award or settlement of an Award may be
made in such forms as the Committee shall determine, including, without
limitation, cash, Stock, other Awards or other property, and may be made in a
single payment or transfer, in installments, or on a deferred basis. The
settlement of any Award may be accelerated, and cash paid in lieu of Stock in
connection with such settlement, in the discretion of the Committee or upon
occurrence of one or more specified events, subject to Sections 11(k) and
(l) and so long as such an acceleration does not cause a Non-409A Award to
become subject to Code Section 409A. Subject to Section 11(k), installment or
deferred payments may be required by the Committee (subject to Section 11(e)) or
permitted at the election of the Participant on terms and conditions established
by the Committee and consistent with the requirements of Code Section 409A.
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock. In the case of any 409A
Award that is vested and no longer subject to a risk of forfeiture (within the
meaning of Code Section 83), such Award will be distributed to the Participant,
upon application of the Participant, if the Participant has had an unforeseeable
emergency within the meaning of Code Sections 409A(a)(2)(A)(vi) and
409A(a)(2)(B)(ii), in accordance with Section 409A(a)(2)(B)(ii).

(d) Limitation on Vesting of Certain Awards. Subject to Section 10, Restricted
Stock and RSUs will vest over a minimum period of three years except in the
event of a Participant’s death, disability, or Retirement, or in the event of a
Change in Control or

 

11

--------------------------------------------------------------------------------

 

other special circumstances as determined by the Committee, or Awards made in
the event of a new hire or promotion, to a non-employee director, made in
assumption or substitution for Awards of an acquired company, or made in payment
of earned incentive compensation. The foregoing notwithstanding, Restricted
Stock and RSUs as to which either the grant or vesting is based on, among other
things, the achievement of one or more performance conditions generally will
vest over a minimum period of one year except in the event of a Participant’s
death, disability, or Retirement, or in the event of a Change in Control or
other special circumstances as determined by the Committee, or Awards made in
the event of a new hire or promotion, made to a non-employee director, made in
assumption or substitution for Awards of an acquired company, or made in payment
of earned incentive compensation. For purposes of this Section 8(d), (i) a
performance period that precedes the grant of the Restricted Stock or RSUs will
be treated as part of the vesting period if the participant has been notified
promptly after the commencement of the performance period that he or she has the
opportunity to earn the Award based on performance and continued Service, and
(ii) vesting over a three-year period or one-year period will include periodic
vesting over such period if the rate of such vesting is proportional (or less
rapid) throughout such period.

(e) Treatment of Dividends and Dividend Equivalents on Unvested Awards.
Notwithstanding any other provision of the Plan to the contrary, with respect to
any Award that provides for or includes a right to dividends or dividend
equivalents, if dividends are declared during the period that an equity Award is
outstanding, such dividends (or dividend equivalents) shall either (i) not be
paid or credited with respect to such Award or (ii) be accumulated but remain
subject to vesting requirement(s) to the same extent as the applicable Award and
shall only be paid at the time or times such vesting requirement(s) are
satisfied. In no event shall dividends or dividend equivalents be paid with
respect to Options or Stock Appreciation Rights.

9. Change in Control.

(a) Effect of “Change in Control.” In the event that there occurs a Change in
Control of the Company, if the Company and any successor entity assumes
outstanding Awards or issues substitute awards as provided in Section 6(b)(i)
and if the Participant’s employment with the Company and its subsidiaries and
affiliates terminates in an event constituting a “Qualifying Termination” (as
defined in Section 9(e)) during the eighteen-month period (or such longer or
shorter period as may be determined by the Committee) following the Change in
Control, the following provisions shall apply to the Participant’s Awards upon
such Qualifying Termination, unless otherwise provided by the Committee in the
Award document or in another written agreement, plan or policy with respect to a
Participant (in language specifically negating the effect of this Section 9(a)):

 

(i)

In the case of an Award other than a performance based Award (i.e., a
Performance Award or Restricted Stock, RSUs, or Other Stock-Based Awards that
vest based on the achievement of performance conditions), all forfeiture
conditions and other restrictions applicable to such Award shall lapse and such
Award shall be fully payable as of the time of the Participant’s Qualifying
Termination without regard to vesting or other conditions, and any such Award
carrying a right to exercise that was not previously vested and exercisable
shall become fully vested and exercisable as of the time of the Participant’s
Qualifying Termination, and all deferral of settlement and similar restrictions
applicable to such Award shall lapse and such Award shall be fully payable as of
the time of such Qualifying Termination without regard to deferral or
restrictive conditions, subject to Section 11(k) (including any applicable
six-month delay in distribution) and subject to applicable restrictions set
forth in Section 11(a).

 

(ii)

In the case of a performance based Award, (i) if 50% or more of the performance
period has been completed as of the date of the Change in Control, then the
value of such Award will be converted into Restricted Stock based on performance
to the Change in Control date (if reasonably determinable) and will vest at the
end of the Performance Period, subject to the provisions set forth in
Section 9(a)(i) in the event of a Qualifying Termination; or (ii) if (x) less
than 50% of the performance period has been completed as of the date of the
Change in Control or (y) performance is not reasonably determinable as of the
date of the Change in Control, then the value of such Award will be converted
into Restricted Stock based on the Performance Award’s target level value and
will vest at the end of the Performance Period, subject to the provisions set
forth in Section 9(a)(i) in the event of a Qualifying Termination.

 

(iii)

Awards subject to accelerated vesting and/or settlement under this Section 9(a)
may be settled in cash, if and to the extent authorized by the Committee.

The Company and any successor that has assumed an Award in connection with a
Change in Control must acknowledge and agree to be bound by the provisions
hereof following the Change in Control in a legally binding agreement with the
Participant.

(b) Non-Performance Based Awards – Not Assumed. In the event of a Change in
Control, if the Company and any successor entity do not assume outstanding
Awards or issue substitute awards as provided in Section 8(a), then the
following provisions shall apply to non-performance based Awards, including
Awards as to which performance conditions previously have been satisfied or are
deemed satisfied under Section 9(a), unless otherwise provided by the Committee
in the Award document or in another written agreement, plan or policy with
respect to a Participant (in language specifically negating the effect of this
Section 9(b)):

 

12

--------------------------------------------------------------------------------

 

 

 

(i)

In the case of Non-409A Awards, to the extent permitted without causing the
Award to become subject to Code Section 409A:

 

(A)

all forfeiture conditions and other restrictions applicable to Awards granted
under the Plan shall lapse and such Awards shall be fully payable as of the time
of the Change in Control without regard to vesting or other conditions, except
to the extent of any waiver by the Participant and subject to applicable
restrictions set forth in Section 11(a); and

 

(B)

any Award carrying a right to exercise that was not previously exercisable
and/or vested shall become fully exercisable and/or vested as of the time of the
Change in Control and shall remain exercisable and/or vested for the balance of
the stated term of such Award without regard to any termination of Service by
the Participant other than a termination for Cause, subject only to applicable
restrictions set forth in Section 11(a); provided however, that any Option or
SAR whose exercise price is greater than the current fair market value of the
underlying Shares may be cancelled without payment of any consideration; and

 

(C)

the Committee may, in its discretion, determine to extend to any Participant who
holds an Option the right to elect, during the 60-day period immediately
following the Change in Control, in lieu of acquiring the shares of Stock
covered by such Option, to receive in cash the excess of the Change in Control
Price over the exercise price of such Option, multiplied by the number of shares
of Stock covered by such Option, and to extend to any Participant who holds
other types of Awards denominated in shares the right to elect, during the
60-day period immediately following the Change in Control, in lieu of receiving
the shares of Stock covered by such Award, to receive in cash the Change in
Control Price multiplied by the number of shares of Stock covered by such Award.

 

(ii)

In the case of 409A Awards, if and to the extent permitted under Code
Section 409A (for this purpose, if Code Section 409A would permit any of the
following events to occur following 409A Ownership/Control Change but not
otherwise, such event shall occur only if a Change in Control also constitutes a
409A Ownership/Control Change):

 

(A)

all deferral of settlement, forfeiture conditions and other restrictions
applicable to an unvested Award granted under the Plan shall lapse and such
Awards shall be fully payable as of the time of the Change in Control without
regard to deferral and vesting conditions, except to the extent of any waiver by
the Participant (if permitted under Section 409A) and subject to applicable
restrictions set forth in Section 11(a); and

 

(B)

any Award carrying a right to exercise that was not previously exercisable
and/or vested shall become fully exercisable and/or vested as of the time of the
Change in Control and shall remain exercisable and/or vested for the balance of
the stated term of such Award without regard to any termination of Service by
the Participant other than a termination for Cause, subject only to applicable
restrictions set forth in Section 11(a); provided however, that any Option or
SAR whose exercise price is greater than the current fair market value of the
underlying Shares may be cancelled without payment of any consideration; and

 

(C)

the Committee may, in its discretion, determine to extend to any Participant who
holds an Option the right to elect, during the 60-day period immediately
following the Change in Control, in lieu of acquiring the shares of Stock
covered by such Option, to receive in cash the excess of the Change in Control
Price over the exercise price of such Option, multiplied by the number of shares
of Stock covered by such Option, and to extend to any Participant who holds
other types of Awards denominated in shares the right to elect, during the
60-day period immediately following the Change in Control, in lieu of receiving
the shares of Stock covered by such Award, to receive in cash the Change in
Control Price multiplied by the number of shares of Stock covered by such Award.

If Code Section 409A would not permit any of the events described above, then
such 409A Awards shall become fully vested upon the Change in Control.

(c) Performance Based Awards – Not Assumed. In the event of a Change in Control,
if the Company and any successor entity do not assume outstanding Awards or
issue substitute awards as provided in Section 9(a)(ii), then the following
provisions shall apply to performance based Awards unless otherwise provided by
the Committee in the Award document or in another written agreement, plan or
policy with respect to a Participant (in language specifically negating the
effect of this Section 9(c)) and except to the extent not permitted under
Section 409A in the case of 409A Awards, (i) if 50% or more of the performance
period has been completed as of the date of the Change in Control, then the
value of the Award will be converted, based on performance to the Change in
Control date (if reasonably determinable), to (x) fully vested Stock if a
non-cash Award or (y) cash if a cash Award; or (ii) if (A) less than 50% of the
performance period has been completed as of the date of the Change in Control or
(B) performance is not reasonably determinable as of the date of the Change in
Control, then the value of the Award will be converted, based on the Award’s
target level value, to (x) fully vested Stock if a non-cash Award or (y) cash if
a cash Award and be fully payable as of the time of the Change in Control
without regard to vesting or other conditions, except to the extent of any
waiver by the Participant and subject to applicable restrictions set forth in
Section 11(a).

 

13

--------------------------------------------------------------------------------

 

 

(d) Definition of “Change in Control.” A “Change in Control” shall be deemed to
have occurred if, after the Effective Date, there shall have occurred any of the
following:

 

(i)

The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, or successor provisions (a
“person”)) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act, or successor provisions (“beneficial ownership”)) of
more than 50% or more of either (1) the then-outstanding shares (the
“Outstanding Shares”) or (2) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Shares”); provided, however, that for
purposes of this definition, the following acquisitions will not constitute a
Change in Control: (A) any acquisition directly from the Company; (B) any
acquisition by the Company; (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any affiliate of the
Company or a successor; or (D) any acquisition by any entity pursuant to a
transaction that complies with subsections (v)(A), (B), and (C) below;

 

(ii)

During the twelve (12) month period ending on the date of the most recent
acquisition, the acquisition by a Person of beneficial ownership of 30% or more
of the Outstanding Voting Shares; provided, however, that for purposes of this
definition, the following acquisitions shall not constitute a Change in Control:
(A) any acquisition directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliate of the Company or a
successor, or (D) any acquisition by any entity pursuant to a transaction that
complies with subsections (v)(A), (B), and (C) below;

 

(iii)

During the twelve (12) month period ending on the date of the most recent
acquisition, the acquisition by a person of assets of the Company having a total
gross fair market value equal to or more than 40% of the total gross fair market
value of the Company’s assets immediately before such acquisition; provided,
however, that for purposes of this definition, the following acquisitions shall
not constitute a Change in Control: (A) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any affiliate
of the Company or a successor, or (B) any acquisition by any entity pursuant to
a transaction that complies with subsections (v)(A), (B), and (C) below;

 

(iv)

A majority of individuals who serve on the Board as of the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director after the date
hereof whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board (including for these purposes, the new members whose
election or nomination was so approved, without counting the member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of
Person other than the Board;

 

(v)

Consummation of a reorganization, merger, recapitalization, reverse stock split,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Shares and the Outstanding Voting Shares immediately
before such Business Combination beneficially own, directly or indirectly, more
than 50% of the then-outstanding shares and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets directly or through one or more subsidiaries (a “Parent”)) in
substantially the same proportions as their ownership immediately before such
Business Combination of the Outstanding Shares and the Outstanding Voting
Shares, as the case may be, (B) no person (excluding any entity resulting from
such Business Combination or a Parent or any employee benefit plan (or related
trust) of the Company or such entity resulting from such Business Combination or
Parent) beneficially owns, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock of the ultimate parent
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such entity, except to the extent that
the ownership in excess of more than 50% existed before the Business
Combination, and (C) at least a majority of the members of the board of
directors or trustees of the entity resulting from such Business Combination or
a Parent were members of the Incumbent Board at the time of the execution of the
initial agreement or of the action of the board providing for such Business
Combination; or

 

(vi)

Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(e) Definition of “Qualifying Termination.” A “Qualifying Termination” shall be
deemed to have occurred if, except as otherwise provided in an Award document or
any employment agreement or severance agreement, plan or policy with respect to
the Participant and the Company or a subsidiary or affiliate of the Company then
in effect, there shall have occurred:

 

14

--------------------------------------------------------------------------------

 

 

a Company-initiated termination for reason other than for Cause, or disability,
provided that the Participant executes a general release and, where applicable,
a non-solicitation and/or non-compete agreement with the Company.

 

(f) Definition of “409A Ownership/Control Change.” A “409A Ownership/Control
Change” shall be deemed to have occurred if a Change in Control occurs which
constitutes a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the assets of the Company, within the
meaning of Code Section 409A(a)(2)(A)(v).

(g) Definition of “Change in Control Price.” The “Change in Control Price” means
an amount in cash equal to the amount of cash and fair market value of property
that is the price per share paid (including extraordinary dividends) in any
transaction triggering the Change in Control or any liquidation of shares
following a sale of substantially all assets of the Company.

10. Additional Award Forfeiture Provisions.

(a) Forfeiture of Options and Other Awards and Gains Realized Upon Prior Option
Exercises or Award Settlements. Unless otherwise determined by the Committee,
each Award granted hereunder, other than Awards granted to non-employee
directors, shall be subject to the following additional forfeiture conditions,
to which the Participant, by accepting an Award hereunder, agrees. If any of the
events specified in Section 10(b)(i), (ii), or (iii) occurs (a “Forfeiture
Event”), all of the following forfeitures will result:

 

(i)

The unexercised portion of the Option, whether or not vested, and any other
Award not then settled (except for an Award that has not been settled solely due
to an elective deferral by the Participant and otherwise is not forfeitable in
the event of any termination of Service of the Participant) will be immediately
forfeited and canceled upon the occurrence of the Forfeiture Event; and

 

(ii)

The Participant will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total amount of
Award Gain (as defined herein) realized by the Participant upon each exercise of
an Option or settlement of an Award (regardless of any elective deferral) that
occurred on or after (A) the date that is one-year prior to the occurrence of
the Forfeiture Event, if the Forfeiture Event occurred while the Participant was
employed by the Company or a subsidiary or affiliate of the Company, or (B) the
date that is one-year prior to the date the Participant’s employment by the
Company or a subsidiary or affiliate of the Company terminated, if the
Forfeiture Event occurred after the Participant ceased to be so employed. For
purposes of this Section, the term “Award Gain” shall mean (i), in respect of a
given Option exercise, the product of (X) the Fair Market Value per share of
Stock at the date of such exercise (without regard to any subsequent change in
the market price of shares) minus the exercise price times (Y) the number of
shares as to which the Option was exercised at that date, and (ii), in respect
of any other settlement of an Award granted to the Participant, the Fair Market
Value of the cash or Stock paid or payable to Participant (regardless of any
elective deferral) less any cash or the Fair Market Value of any Stock or
property (other than an Award or award which would have itself then been
forfeitable hereunder and excluding any payment of tax withholding) paid by the
Participant to the Company as a condition of or in connection with such
settlement.

(b) Events Triggering Forfeiture. The forfeitures specified in Section 10(a)
will be triggered upon the occurrence of any one of the following Forfeiture
Events at any time during the Participant’s employment by the Company or a
subsidiary or affiliate of the Company and resulting in his or her termination
of employment, or during the one-year period following termination of such
employment:

 

(i)

The Participant, acting alone or with others, directly or indirectly, prior to a
Change in Control, (A) engages, either as employee, employer, consultant,
advisor, or director, or as an owner, investor, partner, or stockholder unless
the Participant’s interest is insubstantial, in any business in an area or
region in which the Company conducts business at the date the event occurs,
which is directly in competition with a business then conducted by the Company
or a subsidiary or affiliate of the Company; (B) induces any customer or
supplier of the Company or a subsidiary or affiliate of the Company with which
the Company or a subsidiary or affiliate of the Company has a business
relationship, to curtail, cancel, not renew, or not continue his or her or its
business with the Company or any subsidiary or affiliate of the Company; or
(C) induces, or attempts to influence, any employee of or service provider to
the Company or a subsidiary or affiliate of the Company to terminate such
Service. The Committee shall, in its discretion, determine which lines of
business the Company conducts on any particular date and which third parties may
reasonably be deemed to be in competition with the Company. For purposes of this
Section 10(b)(i), a Participant’s interest as a stockholder is insubstantial if
it represents beneficial ownership of less than five percent of the outstanding
class of stock, and a Participant’s interest as an owner, investor, or partner
is insubstantial if it represents ownership, as determined by the Committee in
its discretion, of less than five percent of the outstanding equity of the
entity;

 

(ii)

The Participant discloses, uses, sells, or otherwise transfers, except in the
course of employment with or other Service to the Company or any subsidiary or
affiliate of the Company, any confidential or proprietary information of the
Company or any subsidiary or affiliate of the Company, including but not limited
to information regarding the Company’s current andpotential customers,
organization, employees, finances, and methods of operations and investments, so
long as such information has not otherwise been disclosed to the public or is
not otherwise in the public domain, except as required by law or pursuant to
legal process, or the Participant makes statements or representations, or
otherwise communicates, directly or indirectly, in writing, orally, or
otherwise, or takes any other action which may, directly or indirectly,
disparage or be damaging to the Company or any of its subsidiaries or affiliates
or their respective officers, directors, employees, advisors, businesses or
reputations, except as required by law or pursuant to legal process; or

15

--------------------------------------------------------------------------------

 

 

(iii)

The Participant fails to cooperate with the Company or any subsidiary or
affiliate of the Company in any way, including, without limitation, by making
himself or herself available to testify on behalf of the Company or such
subsidiary or affiliate of the Company in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, or otherwise fails to
assist the Company or any subsidiary or affiliate of the Company in any way,
including, without limitation, in connection with any such action, suit, or
proceeding by providing information and meeting and consulting with members of
management of, other representatives of, or counsel to, the Company or such
subsidiary or affiliate of the Company, as reasonably requested.

(c) Forfeitures of Awards and Realized Gains Related to Financial Restatements.
In the event that the Participant engages in misconduct that causes or partially
causes the need for restatement of financial statements that would have resulted
in a lower Award where the payment was predicated upon the achievement of
certain financial results that were the subject of the restatement, to the
extent of the reduction in amount of such Award as determined by the Committee
(i) the Award will be cancelled and (ii) the Participant will forfeit (A) the
shares of Stock received or payable on the vesting or exercise of the Award and
(B) the amount of the proceeds of the sale or gain realized on the vesting or
exercise of the Award (and the Participant may be required to return or pay such
shares of Stock or amount to the Company. The determination of the lower Award
must be made by the Committee no later than the end of the third fiscal year
following the year for which the inaccurate financial results were measured;
provided, that if steps have been taken within such period to restate the
Company’s financial or operating results, the time period shall be extended
until such restatement is completed. The provisions of this Section 10(c) shall
be amended to the extent necessary to comply with final rules issued under the
Dodd-Frank Wall Street Reform and Consumer Protection Act by the Securities and
Exchange Commission and the principal stock exchange or market on which Stock is
traded.

(d) Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in this Section 10 shall be deemed to be
incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity, including but not limited to competition with the
Company and its subsidiaries and affiliates. Rather, the non-occurrence of the
Forfeiture Events set forth in Section 10(b) is a condition to the Participant’s
right to realize and retain value from his or her compensatory Options and
Awards, and the consequence under the Plan if the Participant engages in an
activity giving rise to any such Forfeiture Event are the forfeitures specified
herein. The Company and the Participant shall not be precluded by this provision
or otherwise from entering into other agreements concerning the subject matter
of Sections 10(a) and 10(b) and those other provisions shall not be affected by
this Agreement.

(e) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part the Company’s right to forfeiture under this Section. In addition,
the Committee may impose additional conditions on Awards, by inclusion of
appropriate provisions in the document evidencing or governing any such Award.

11. General Provisions.

(a) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee and subject to Section 11(k),
postpone the issuance or delivery of Stock or payment of other benefits under
any Award until completion of such registration or qualification of such Stock
or other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Stock or other securities of the Company are
listed or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.

(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be

 

16

--------------------------------------------------------------------------------

 

exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative, except that
Awards and other rights (other than ISOs and SARs in tandem therewith) may be
transferred to one or more transferees during the lifetime of the Participant,
and may be exercised by such transferees in accordance with the terms of such
Award, but only if and to the extent such transfers are permitted by the
Committee, subject to any terms and conditions which the Committee may impose
thereon (which may include limitations the Committee may deem appropriate in
order that offers and sales under the Plan will meet applicable requirements of
registration forms under the Securities Act of 1933 specified by the Securities
and Exchange Commission), and provided further, that no transfer for value or
consideration will be permitted. A Beneficiary, transferee, or other person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award document
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.

(c) Adjustments. In the event that any large, special and non-recurring dividend
or other distribution (whether in the form of cash or property other than
Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate and, in the case of any outstanding Award, necessary in order
to prevent dilution or enlargement of the rights of the Participant, then the
Committee shall, in an equitable manner as determined by the Committee, adjust
any or all of (i) the number and kind of shares of Stock which (i) are
authorized for grant under Section 4(a), (ii) the number and kind of shares of
Stock by which annual per-person Award limitations are measured under Section 5,
(iii) the number and kind of shares of Stock subject to or deliverable in
respect of outstanding Awards and (iv) the exercise price, grant price or
purchase price relating to any Award or, if deemed appropriate, the Committee
may make provision for a payment of cash or property to the holder of an
outstanding Option. In addition, the Committee is authorized to make adjustments
in the terms and conditions of, and the criteria included in, Awards (including
Performance Awards and performance goals and any hypothetical funding pool
relating thereto) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets) affecting the Company,
any subsidiary or affiliate of the Company or other business unit of the
Company, or the financial statements of the Company or any subsidiary or
affiliate, or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any subsidiary
or affiliate or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that the existence of such authority
(i) would cause Performance Awards granted under the Plan to Participants
designated by the Committee as Covered Employees and intended to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder to otherwise fail to qualify as “performance-based compensation”
under Code Section 162(m) and regulations thereunder, or (ii) would cause the
Committee to be deemed to have authority to change the targets, within the
meaning of Treasury Regulation 1.162-27(e)(4)(vi), under the performance goals
relating to Options or SARs granted to Covered Employees and intended to qualify
as “performance-based compensation” under Code Section 162(m) and regulations
thereunder.

(d) Tax Provisions.

 

(i)

Withholding. The Company and any subsidiary or affiliate of the Company is
authorized to withhold from any Award granted, any payment relating to an Award
under the Plan, including from a distribution of Stock, or any payroll or other
payment to a Participant, amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Company and Participants to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to any Award. This authority shall
include authority to withhold or receive Stock or other property and to make
cash payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee, or in satisfaction of other tax obligations. Other provisions of the
Plan notwithstanding, only the minimum amount of Stock deliverable in connection
with an Award necessary to satisfy statutory withholding requirements will be
withheld, unless (x) withholding of any additional amount of Stock will not
result in additional accounting expense to, or adverse tax compliance
implications for, the Company and (y) is otherwise permitted by the Company.

 

(ii)

Required Consent to and Notification of Code Section 83(b) Election. No election
under Section 83(b) of the Code (to include in gross income in the year of
transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.

 

 

17

--------------------------------------------------------------------------------

 

 

 

(iii)

Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (i.e., a disqualifying disposition), such Participant
shall notify the Company of such disposition within ten days thereof.

(e) Changes to the Plan. The Board may amend, suspend or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that any amendment to the Plan
shall be submitted to the Company’s stockholders for approval not later than the
earliest annual meeting for which the record date is at or after the date of
such Board action if such stockholder approval is required by any federal or
state law or regulation or the rules of the New York Stock Exchange or any other
stock exchange or automated quotation system on which the Stock may then be
listed or quoted, or if such amendment would materially increase the number of
shares reserved for issuance and delivery under the Plan (other than in
connection with an equitable adjustment pursuant to Section 11(c) above) or
increase individual award limits under Section 5(b) or amend any other provision
of the Plan that expressly requires stockholder approval, and the Board may
otherwise, in its discretion, determine to submit other amendments to the Plan
to stockholders for approval; and provided further, that, without the consent of
an affected Participant, no such Board action may materially and adversely
affect the rights of such Participant under any outstanding Award unless the
Committee determines that such amendment, alteration, suspension, discontinuance
or termination either is required or advisable in order for the Company, the
Plan or the Award to satisfy any applicable law or regulation (for this purpose,
actions that alter the timing of federal income taxation of a Participant will
not be deemed material unless such action results in an income tax penalty on
the Participant). Notwithstanding any provision in this Plan to the contrary
except in connection with an equitable adjustment under Section 11(c) or a
Change in Control, without the prior approval of the Company’s stockholders, no
option or stock appreciation right may be amended to reduce the price per share
of the shares subject to such option or the exercise price of such stock
appreciation right, as applicable, below the option price or exercise price as
of the date the option or stock appreciation right is granted. In addition, and
except in connection with an equitable adjustment under Section 11(c) or a
Change in Control, without the prior approval of the Company’s stockholders, no
option or stock appreciation rights may be cancelled or surrendered in exchange
for another Award or cash when the exercise or grant price per share of Stock
exceeds the Fair Market Value of one share of Stock and no option or stock
appreciation rights may be granted in exchange for, or in connection with, the
cancellation or surrender of an option, stock appreciation right or other award
having a higher option or exercise price.

(f) Right of Setoff. The Company or any subsidiary or affiliate of the Company
may, to the extent permitted by applicable law, deduct from and set off against
any amounts the Company or a subsidiary or affiliate of the Company may owe to
the Participant from time to time, including amounts payable in connection with
any Award, owed as wages, fringe benefits, or other compensation owed to the
Participant, such amounts as may be owed by the Participant to the Company,
including but not limited to amounts owed under Section 10(a), although the
Participant shall remain liable for any part of the Participant’s payment
obligation not satisfied through such deduction and setoff. By accepting any
Award granted hereunder, the Participant agrees to any deduction or setoff under
this Section 11(f).

(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.

(h) Non-exclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify for the performance-based compensation exception under Code
Section 162(m) prior to its repeal, and such other arrangements may be either
applicable generally or only in specific cases.

(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

(j) Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees prior to 2018 and other Awards
designated as Awards to Covered Employees subject to Section 7 prior to 2018
shall constitute qualified “performance-based compensation” within the meaning
of Code Section 162(m) and regulations thereunder, unless otherwise determined
by the Committee at the time of allocation of an Award. Accordingly, the terms
of Sections 7(b), (c), and (d), including the definitions of Covered Employee
and other terms used therein, shall be interpreted in a manner consistent with
Code

 

 

18

--------------------------------------------------------------------------------

 

Section 162(m) and regulations thereunder. The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given
Participant will be a Covered Employee with respect to a performance period that
has not yet been completed, the term Covered Employee as used herein shall mean
only a person designated by the Committee as likely to be a Covered Employee
with respect to a specified performance period. If any provision of the Plan or
any Award document relating to a Performance Award that is designated as
intended to comply with the performance-based compensation exception under Code
Section 162(m) prior to its repeal does not comply or is inconsistent with the
requirements of Code Section 162(m) or regulations thereunder, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements, and no provision shall be deemed to confer upon the Committee or
any other person discretion to increase the amount of compensation otherwise
payable in connection with any such Award upon attainment of the applicable
performance objectives.

(k) Certain Limitations on Awards to Ensure Compliance with Section 409A. For
purposes of this Plan, references to an Award term or event (including any
authority or right of the Company or a Participant) being “permitted” under
Section 409A mean, for a 409A Award, that the term or event will not cause the
Participant to be liable for payment of interest or a tax penalty under
Section 409A and, for a Non-409A Award, that the term or event will not cause
the Award to be treated as subject to Section 409A. Other provisions of the Plan
notwithstanding, the terms of any 409A Award and any Non-409A Award, including
any authority of the Company and rights of the Participant with respect to the
Award, shall be limited to those terms permitted under Section 409A or an
applicable exception, and any terms not permitted under Section 409A shall be
automatically modified and limited to the extent necessary to conform with
Section 409A. For this purpose, other provisions of the Plan notwithstanding,
the Company shall have no authority to accelerate distributions relating to 409A
Awards in excess of the authority permitted under Section 409A, any distribution
subject to Section 409A(a)(2)(A)(i) (separation from Service) to a “key
employee” as defined under Section 409A(a)(2)(B)(i), shall not occur earlier
than the earliest time permitted under Section 409A(a)(2)(B)(i), and any
authorization of payment of cash to settle a Non-409A Award shall apply only to
the extent permitted under Section 409A for such Award.

(l) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.

(m) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 11(m) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under
Section 16(b) for the Participant whose Award is modified.

(n) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or Service of the Company or a subsidiary or affiliate of the Company,
(ii) interfering in any way with the right of the Company or a subsidiary or
affiliate of the Company to terminate any Eligible Person’s or Participant’s
Service at any time (subject to the terms and provisions of any separate written
agreements), (iii) giving an Eligible Person or Participant any claim to be
granted any Award under the Plan or to be treated uniformly with other
Participants and Employees, or (iv) conferring on a Participant any of the
rights of a stockholder of the Company unless and until the Participant is duly
issued or transferred shares of Stock in accordance with the terms of an Award
or an Option is duly exercised. Except as expressly provided in the Plan and an
Award document, neither the Plan nor any Award document shall confer on any
person other than the Company and the Participant any rights or remedies
thereunder.

(o) Severability; Entire Agreement. If any of the provisions of this Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any Award documents contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.

(p) Plan Effective Date and Termination. The Plan, as amended and restated,
shall be effective as of March 14, 2018.  Notwithstanding the foregoing or
anything else contained herein to the contrary, for any Award under Sections
7(b) or 7(c), with respect to any compensation to be paid under a written
binding contract that was in effect on November 2, 2017, all terms and
conditions of the payment of any such compensation shall be governed by the
terms and conditions of this Plan and any underlying documents that combined to
constitute the applicable written binding contract relating to such compensation
that was in effect on November 2, 2017. Upon approval of the Plan by the
stockholders of the Company on May 23, 2017, no further awards shall be granted
under the Preexisting Plans, but any outstanding awards under the Preexisting
Plans shall continue in accordance with their terms. Unless earlier terminated
by action of the Board of Directors, the authority of the Committee to make
grants under the Plan shall terminate on May 23, 2027 (unless the Plan is
re-approved by the Company’s stockholders prior to such date), and the Plan will
remain in effect until such time as no Stock remains available for delivery
under the Plan and the Company has no further rights or obligations under the
Plan with respect to outstanding Awards under the Plan.

19

--------------------------------------------------------------------------------

 

(q) Retirement, Death or Disability. In the event of a termination of employment
due to death, Disability or Retirement, then:

(1) Effect on Non-Performance Based Awards. The following provisions shall apply
to non-performance based Awards, including Awards as to which performance
conditions previously have been satisfied or are deemed satisfied under
Section 11(q)(ii), unless otherwise provided by the Committee in the Award
document:

 

(i)

In the case of Non-409A Awards, to the extent permitted without causing the
Award to become subject to Code Section 409A:

 

(A)

all forfeiture conditions and other restrictions applicable to Awards granted
under the Plan shall lapse on a pro rata basis based on the number of days the
Participant was employed during the vesting period under such Award, and such
Awards shall be fully payable as of the time originally scheduled for payment in
the Award document without regard to vesting or other conditions, except to the
extent of any waiver by the Participant and subject to applicable restrictions
set forth in Section 11(a); and

 

(B)

any Award carrying a right to exercise that was not previously exercisable
and/or vested shall, in the discretion of the Committee as set forth in the
Award document, either (1) continue to vest in accordance with the original
vesting schedule without the requirement for continued employment, or (2) become
fully exercisable and/or vested as of the time of the termination of employment;
and, in each case, shall remain exercisable and/or vested for the earlier of
(x) the balance of the stated term of such Award without regard to any
termination of employment or (y) one year from the termination of employment or
vesting.

 

(ii)

In the case of 409A Awards, if and to the extent permitted under Code
Section 409A:

 

(A)

all deferral of settlement, forfeiture conditions and other restrictions
applicable to an unvested Award granted under the Plan shall lapse on a pro rata
basis based on the number of days the Participant was employed during the
vesting period under such Award and such Awards shall be fully payable as of the
time originally scheduled for payment in the Award document without regard to
deferral and vesting conditions, except to the extent of any waiver by the
Participant (if permitted under Section 409A) and subject to applicable
restrictions set forth in Section 11(a); and

 

(B)

any Award carrying a right to exercise that was not previously exercisable
and/or vested shall, in the discretion of the Committee as set forth in the
Award document, either (1) continue to vest in accordance with the original
vesting schedule without the requirement for continued employment, or (2) become
fully exercisable and/or vested as of the time of termination of employment and,
in each case, shall remain exercisable and/or vested for the earlier of (x) the
balance of the stated term of such Award without regard to any termination of
employment or (y) one year from the termination of employment or vesting.

(2) Effect on Performance-Based Awards. With respect to an outstanding Award
subject to achievement of performance goals and conditions, such performance
goals and conditions shall be deemed to be met or exceeded if and to the extent
that such performance goals are actually met or exceeded subsequent to the
termination of employment or as otherwise provided by the Committee in the Award
document governing such Award or other agreement with the Participant, to the
maximum extent permitted under Section 409A in the case of 409A Awards.

 

20